Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
1.	Claims 1-4 and 6-15 are allowed.  Claims 1, 9, and 10 are independent.

2.	The following is an examiner’s statement of reasons for allowance: 
	Claims 1, 9, and 10 each have been amended to include allowable subject matter of claim 5, now canceled.  Claims 1, 9, and 9 each require that the at least one processor is configured to acquire information representing a state of hands of the operator, and that the at least one processor is configured to, if the acquired information representing the state of hands of the operator represents that the state of hands of the operator is a predetermined state, then control the display to display the screen.  These limitations in combination with other limitations of any one of claims 1, 9, and 10 are not taught by the prior art of record, including Zhang et al. (US 2017/0223227 A).
	Claims 2-4, 6-8, and 12-15 depend on claim 1, directly or indirectly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Pertinent Prior Art
4.	Pertinent prior art cited in this section, except the last two references, are references originally cited in the Office action dated 01/07/2021, section 9, but inadvertently omitted from the PTO-892 attached to that Office action. 
The prior art or art made of record and not relied upon is considered pertinent to applicant's disclosure.

Nishii (US 2016/0100074 A1), paragraphs 0072, 0073, 0077, the camera tracks that the logged-in user returns, then displays the image that was displayed immediately before the log-in screen was displayed, allowing the user to input to the display to operate the MFP (scanner), Fig. 2 steps SI090 YES, SHOO (the image is the one displayed when the user was still there before going away temporarily); Fig. 6, those same steps as Fig. 2.
Yamasaki et al. (US 2018/0091667 A1), same assignee, one common inventor (Hideki Yamasaki), earlier filing date (JP), detects positon of user’s line of sight from image of user’s eye taken by camera, has display controller for controlling display position of pop-up screen in response to positon of line of sight
Mizutani et al. (US 7460692), note Figs. 5 and 10, camera photographing an operator; user facial authentication; control unit limits functions executable if the operator is not the registered person

Nakao (US 10,681,238), turns on lamp in response to motion detector detecting a person and detection of the cover at predetermined angle or less; or turns on lamp when a persons is detected to be at a predetermined distance, regardless of the open angle of the cover.
Kamoi (US 2019/0012056 A1), same assignee, single inventor different, earlier filing date (JP). Detects an operation state of a user before selection of any of a plurality of operators (i.e., buttons 21 displayed on display 107, including SCAN, COPY, SAVE TO PC, etc., Figs. 2 and 3, para 0036-0037), wherein in a case where a predetermined operation state is detected, the display displays, on each of at least one of the plural operators displayed on the display, relevant information associated with the operator. A changed screen is different from the home screen. Defined: “a predetermined operation state” of a user before selection of any of a plurality of operators (buttons 21), is defined in para 0060-0061, examples including selection of a button and scrolling, operations based on an action such as gesture input, operations based on voice such as voice input. Fig. 7 step SI 06 “detection process”, para 0064, a user’s predetermined operation state is detected on the basis of a history of user’s operations received by display 107 and a user’s image taken by camera 113; in first embodiment, the state is that the user is hesitating as to which of the selection buttons 21 should be selected (as 
Takabatake (US 2013/0321858 A1) discloses an image processing apparatus including an imaging unit (overhead scanner) that images a placed medium as a reading target within an imaging area, and a display unit that displays information toward the imaging area in an overlapping manner. Operation supporting information used for supporting an operation using the placed medium is selected based on information relating to a state of the image processing apparatus or information acquired by the imaging unit, and the selected operation supporting information is displayed toward the imaging area by the display unit. Fig. 1, image reading unit 3 having a line sensor, camera 4, projector 5. See paragraph 0027-0033.
Ono et al. (US 2013/0258424 A1), first and second human detection sensors 28 and 30
Kuroishi et al. (US 2014/0092417 Al), first and second human detection sensors 38 and 30
Kohara et al. (US 2012/0200874 Al), cameras 102 and 100, Figs. 3-4B
Baba (US 2014/0104636 Al), Fig. 2, paragraphs 0035+, first, second and third sensors (person presence sensor 28, access camera 29 or moving user distance sensor, recognition camera 30) 

Matsuhara et al. (US 2014/0355058 A1), line-of-sight detecting portion 277 of mobile device 200 remotely controlling image forming apparatus 100
Makiyama (US 2017/0374212 Al), same assignee but different inventive entity; Fig. 1, system S having camera 510 to detect line of sight of user so processing device 520 detects the line of sight of the user (including target watched by user, size of pupil, info about whether or not user intensely watches the target), but camera 510 seems so far away from image forming apparatus 1 (copier), para 0018, 0019, 0022, 0023, 0024. 06/23/2016 filed in JP, earlier than that of present application.
Fukuda (US 2020/0236233 Al), assignee Canon, “Image forming apparatus”, abstract, Figs. 1 and 2, operation panel 700 has line-of-sight detecting device 500 including camera 510 and near infrared light source 520; Figs. 3 and 4 and para 0034-0038, light-of-light detection. Display portion 410 capable of displaying a software key permitting input by a user’s line of light.
Tsuji et al. (US 2019/0373127 Al), assignee KYOCERA, “Image forming apparatus executing processing for wake-up from power saving state,......”, Fig. 1, para 0029, operation section 47 provided with a second detecting section 49 that detects an eye gaze of a person detected by the first detecting section 48; second detecting section 49 includes near-infrared ray light source 49A that irradiates a user’s eye (cornea) and camera 49B that captures the movement of the eye on which corneal 

	Kawak et al. (US 2014/0101578 A1), controller recognizes a user’s gesture using a plurality of images photographed at first and second imaging units, and performs a corresponding control operation in response to the recognized user gesture.
	Krepec (US 7969409), “Camera assisted pen tablet”, a pen table or digitizing tablet comprises an imaging device or camera and image processor for displaying a captured image of a user’s hand operating an input device within a window of the display, the position of the captured image of the user’s hand and a pointing device in the window relative to the cursor corresponds to a position of the hand relative to the pointing device, providing a visualization effect that increases user comfort and proficiency with the input device.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEUKFAN LEE whose telephone number is (571)272-7407.  The examiner can normally be reached on M-F: 10 a.m. - 6 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHEUKFAN LEE/Primary Examiner, Art Unit 2674